Name: COMMISSION REGULATION (EC) No 404/95 of 27 February 1995 correcting Regulation (EC) No 3331/94 amending Regulation (EC) No 2027/94 fixing the reference prices applicable to wine sector products for 1994/95 and Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  agricultural activity;  beverages and sugar
 Date Published: nan

 No L 44/6 EN Official Journal of the European Communities 28 . 2. 95 COMMISSION REGULATION (EC) No 404/95 of 27 February 1995 correcting Regulation (EC) No 3331/94 amending Regulation (EC) No 2027/94 fixing the reference prices applicable to wine sector products for 1994/95 and Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products nomenclature falling within the following CN codes : (a) ex 22042183, ex 22042184, ex 22042983 and ex 22042984 : ECU 59,22 per hecto ­ litre : (b) ex 22042193, ex 22042194, ex 22042993 and ex 2204 29 94 : (aa) 15 % vol with more than 130 grams but not more than 330 grams of total dry extract per litre : ECU 68,1 1 per hectolitre ; (bb) other : ECU 74,23 per hectolitre ; (c) ex 22042197, ex 22042198, ex 22042997 and ex 22042998 : ECU 90,81 per hecto ­ litre ; (d) ex 22042199 and ex 22042999 : ECU 98,02 per hectolitre ." THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Articles 53 (6) and 54 (8) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as last amended by Regulation (EC) No 3330/94 (3), and in particular Article 15 thereof, Whereas certain CN codes set out in Commission Regu ­ lation (EC) No 3331 /94 of 21 December 1994 amending Commission Regulation (EC) No 2027/94 fixing the references prices applicable to wine sector products for 1994/95 and Commission Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to import of certain wine products (4), appear to be incor ­ rect ; whereas the necessary corrections should therefore be made to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 2. Article 1 , A. 7 is replaced by the following : "7. liqueur wine within the meaning of Additional Note 4 (c) to Chapter 22 of the combined nomenclature intended for processing into products other than those falling within CN code 2204 : (a) ex 22042183, ex 22042184, ex 22042983 and ex 22042984 : ECU 59,82 per hecto ­ litre ; (b) ex 22042193, ex 22042194, ex 22042993 and ex 22042994 : ECU 63,96 per hecto ­ litre ; (c) ex 22042197, ex 22042198, ex 22042997 and ex 22042998 : ECU 77,39 per hecto ­ litre ; (d) ex 22042199 and ex 22042999 : ECU 85,58 per hectolitre ." 3 . Article 1 , C. is replaced by the following : "C. Products falling within CN codes 2009 60, 2204 30 92, 2204 30 94, 2204 30 96 and 2204 30 98, grape juice (including grape must), concentrated or not : (a) white : ECU 3,93 per % vol . potential alco ­ holic strength per hectolitre ; (b) other : ECU 3,93 per % vol . potential alco ­ holic stength per hectolitre."' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3331 /94 is hereby corrected as follows : I. Article 1 is replaced by the following : 'Article 1 Regulation (EC) No 2027/94 is hereby amended as follows : 1 . Article 1 , A. 6 is replaced by the following : "6 . liqueur wine within the meaning of Additional Note 4 (c) to Chapter 22 of the combined (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 256, 7. 9 . 1987, p. 1 . (3) OJ No L 350, 31 . 12. 1994, p. 52. (4) OJ No L 350, 31 . 12. 1994, p . 54. 28 . 2. 95 EN No L 44/7Official Journal of the European Communities II . Article 2 is replaced by the following : 'Article 2 Annex, Table 22-02 of Regulation (EEC) No 3418/88 is amended as follows : 1 . CN code "2204 21 25" is replaced by CN code "2204 21 79" ; 2 . CN code "2204 21 29" is replaced by CN code "2204 21 80" ; 3 . CN code "2204 21 35" is replaced by CN code "2204 21 83" ; 4. CN code "2204 21 39" is replaced by CN code "2204 21 84" ; 5 . CN code "2204 21 41 " is replaced by CN code "2204 21 93" ; 6 . CN code "2204 21 49" is replaced by CN code "2204 21 94" ; 7. CN code "2204 21 51 " is replaced by CN code "2204 21 97" ; 8 . CN code "2204 21 59" is replaced by CN code "2204 21 98" ; 9 . CN code "2204 21 90" is replaced by CN code "2204 21 99" ; 10 . CN code "2204 29 25" is replaced by CN code "2204 29 65" ; 1 1 . CN code "2204 29 29" is replaced by CN code "2204 29 75" ;  1 2. CN code "2204 29 35" is replaced by CN code "2204 29 83" ; 13 . CN code "2204 29 39" is replaced by CN code "2204 29 84" ; 14. CN code "2204 29 45" is replaced by CN code "2204 29 93" ; 15 . CN code "2204 29 49" is replaced by CN code "2204 29 94" ; 16 . CN code "2204 29 55" is replaced by CN code "2204 29 97"; 17. CN code "2204 29 59" is replaced by CN code "2204 29 98" ; 18 . CN code "2204 29 90" is replaced by CN code "2204 29 99" ; 19 . CN code "2204 30 91 " is replaced by CN code "2204 30 92" and "2204 30 94" ; 20 . CN code "2204 30 99" is replaced by CN code "2204 30 96" and "2204 30 98".' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1995. For the Commission Franz FISCHLER Member of the Commission